DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/639,049, filed on 02/13/2020, claims national stage priority to PCT/US17/54584 filed on 09/29/2017.

Allowable Subject Matter
Claims 31, 39, and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 31, 39, and 47, Hsu discloses that the second set of one or more metal pads comprise two or more metal pads.  The available art of record does not disclose that the two or more metal pads are separated by the dielectric material of the substrate.

Response to Amendment
	This Office Action is in response to the amendments submitted on 11/12/2021, and based on further search and consideration.  Claims 26-50 are pending and ready for examination.




	
Drawings
The replacement drawings submitted 11/12/2021 are accepted and the drawings objection of 08/11/2021 is withdrawn.
However, the drawings are newly objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length of the second set of one or more metal pads” and the “length of the integrated circuit die” of claims 26, 34, and 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, 34, and 42 recite the limitation "the length of the integrated circuit die".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26, 34, and 42 recite the limitation "the second set of one or more metal pads having a length".  It is not clear in which direction this length is to be measured, or whether the lengths of individual second metal pads are to be added together when more than one second metal pad is present.  As best understood, the second set of one or more metal pads are the thermal metal pads 210, which contact hot spot areas 206, para 0020, corresponding to hot spot regions 104 in the top view of fig 1.  But the regions 104, considered separately or together, do not appear to cover half the chip length in any direction.  It is unclear whether the spaces between regions count towards the recited length.  The specification does not state whether the cross-section views are taken in the X or Y direction, or whether they are partial cross-sections.  Because it is not clear which length of which feature or combination of features in which dimension are to be compared to which dimension of the chip, and because the claimed lengths are nowhere labeled, a person having ordinary skill in the art at the time of filing would not be reasonably apprised of the scope of the claim, and the term is indefinite.   For the purposes of examination and to further compact prosecution, the length of the second set of one or more metal pads will be interpreted as a length from an outermost edge of a pad to an outermost edge of a pad, regardless of interruptions (if any) between pads.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28, 32-36, 38-44, and 48-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (20160148854).
Regarding claim 26, Hsu discloses an apparatus (flip chip chip-scale package 1, fig. 3) comprising: a first set of one or more metal pads (bond pads 14 and 13) on (over) a first substrate surface (surface 200a), the first set of one or more metal pads to couple with contacts (conductive elements 20) of an integrated circuit die (semiconductor die 10); a second set of one or more metal pads (bond pads 11, 12) on (over) the first substrate surface, the second set of one or more metal pads in direct contact with semiconductor surfaces (surfaces above bonding pads 11-14) of the integrated circuit die, the second set of one or more metal pads having a length of at least half the length of the integrated circuit die (length, annotated fig 3); one or more thermal regions (thermal block-type vias 110, 120, 130) below the first substrate surface, wherein the one or more thermal regions comprise thermally conductive 

    PNG
    media_image1.png
    553
    817
    media_image1.png
    Greyscale

Regarding claim 27, Hsu further discloses a second set of one or more conductive contacts (solder balls 50) on the second substrate surface (second surface 200b), the second set of one or more conductive contacts coupled with the second set of one or more metal pads, and the second set of one 
Regarding claim 28, Hsu further discloses that the second set of one or more conductive contacts (solder balls 50) comprise solder balls.
Regarding claim 32, Hsu further discloses that the second set of one or more metal pads comprises copper (copper pads, claim 8.)
Regarding claim 33, Hsu further discloses the second set of one or more metal pads comprise a relatively central portion of the first substrate surface compared to the first set of one or more metal pads (pads 11 to 12 are central, fig 3).

Regarding claim 34, Hsu discloses an integrated circuit device package (flip chip chip-scale package 1, fig. 3) comprising: a die (semiconductor die 10); and a package substrate (packaging substrate 100) coupled with the die, wherein the package substrate comprises: a first set of one or more metal pads on (over) a first substrate surface, the first set of one or more metal pads (bond pads 14 and 13) coupled with contacts (conductive elements 20) of the die; a second set of one or more metal pads (bond pads 11, 12) on (over) the first substrate surface (surface 200a), the second set of one or more metal pads in direct contact with semiconductor surfaces (surfaces above bonding pads 11-14) of the die, the second set of one or more metal pads having a length of at least half the length of the integrated circuit die (length, annotated fig 3); one or more thermal regions (thermal block-type vias 110, 120, 130) below the first substrate surface, wherein the one or more thermal regions comprise thermally conductive material and are coupled with the second set of one or more metal pads (fig 3); dielectric material (core layer 200) adjacent the one or more thermal regions; and one or more conductive contacts (solder balls 50 coupled to lower conductive pads 240) on a second substrate surface (200b), opposite the first substrate surface (fig 3), the one or more conductive contacts (solder 
Regarding claim 35, Hsu further discloses a second set of one or more conductive contacts (solder balls 50 coupled to lower conductive pads 210, 220, and 230) on the second substrate surface (200b), the second set of one or more conductive contacts coupled with the second set of one or more metal pads (fig 3), and the second set of one or more conductive contacts to couple with contacts of a printed circuit board (PCB or motherboard, para 0022).
Regarding claim 36, Hsu further discloses that the second set of one or more conductive contacts (solder balls 50 coupled to lower conductive pads 210, 220, and 230) comprise solder balls.
Regarding claim 38, Hsu further discloses that the one or more thermal regions comprise copper (copper pads, claim 8).
Regarding claim 40, Hsu further discloses a second die (chip package 60, fig. 4) coupled with the substrate (packaging substrate 100).
Regarding claim 41, Hsu further discloses that the second set of one or more metal pads comprise a relatively central portion of the first substrate surface compared to the first set of one or more metal pads (pads 11 to 12 are central, fig 3).

Regarding claim 42, Hsu discloses a printed circuit board (PCB or motherboard, para 0022); one or more memory components (DRAM, para 0039) coupled with the printed circuit board; and an integrated circuit device package (PoP 2, fig. 4) coupled with the printed circuit board, wherein the integrated circuit device package comprises: a die (semiconductor die 10); and a package substrate (packaging substrate 100) coupled with the die, wherein the package substrate comprises: a first set of one or more metal pads (bond pads 14 and 13) on (over) a first substrate surface (200a), the first set of one or more metal pads coupled with contacts (conductive elements 20) of the die; a second set of one 
Regarding claim 43, Hsu further discloses a second set of one or more conductive contacts (solder balls 50) on the second substrate surface (200b), the second set of one or more conductive contacts coupled (electrically coupled) with the second set of one or more metal pads (fig 3), and the second set of one or more conductive contacts coupled with contacts of the printed circuit board (PCB or motherboard, para 0022).
Regarding claim 44, Hsu further discloses that the second set of one or more conductive contacts (solder balls 50 coupled to lower conductive pads 210, 220, and 230) comprise solder balls.
Regarding claim 48, Hsu further discloses a second die (unlabeled die located within DRAM 60, fig. 4) coupled with the package substrate (“electrically connected to the corresponding pads 350 on the packaging substrate 100 through the conductive elements 80.” Para 0039).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29, 37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 10340199 B2) in view of Clark (US 7018216 B1).

In the combination, the conductive adhesive of Clark would continue to adhere the structures to the PCB.  This would provide coupling with the PCB (as required by Hsu at, e.g., col 5 ln 25-30, discussing coupling between device and PCB.)  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of applying adhesive as an alternative to solder balls, because adhesive may be applied at lower temperatures than solder.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Regarding claim 37, Hsu does not explicitly disclose that the second set of one or more conductive contacts (solder balls 50) comprise adhesive comprising metal.  Nevertheless, conductive adhesives with metal are a common means of electrically and thermally connecting PCBs to other elements.  For example, Clark discloses the use of electrically-conductive, metal-filled adhesive to connect to a PCB 118 (col 3 ln 25-35).  This adhesive could be applied in place of the solder balls (50, Hsu.)  This would arrive at the claimed limitation.
In the combination, the conductive adhesive of Clark would continue to adhere the structures to the PCB.  This would provide coupling with the PCB (as required by Hsu at, e.g., col 5 ln 25-30, discussing coupling between device and PCB.)  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of applying adhesive as an 

Regarding claim 45, Hsu does not explicitly disclose that the second set of one or more conductive contacts (solder balls 50) comprise adhesive comprising metal.  Nevertheless, conductive adhesives with metal are a common means of electrically and thermally connecting PCBs to other elements.  For example, Clark discloses the use of electrically-conductive, metal-filled adhesive to connect to a PCB 118 (col 3 ln 25-35).  This adhesive could be applied in place of the solder balls (50, Hsu.)  This would arrive at the claimed limitation.
In the combination, the conductive adhesive of Clark would continue to adhere the structures to the PCB.  This would provide coupling with the PCB (as required by Hsu at, e.g., col 5 ln 25-30, discussing coupling between device and PCB.)  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of applying adhesive as an alternative to solder balls, because adhesive may be applied at lower temperatures than solder.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claims 30 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 10340199 B2) in view of Warren (US 20120286408).  
Regarding claim 30, Hsu does not explicitly disclose that the one or more thermal regions comprise a paste comprising metal.  However, the application of paste in thermal regions is known in the art – for example, Warren discloses one or more thermal regions (vias 1132, fig 11B, para 0061) comprise a paste comprising metal (metal filled paste.)

Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Regarding claim 46, Hsu does not explicitly disclose that the one or more thermal regions comprise a paste comprising metal.  However, the application of paste in thermal regions is known in the art – for example, Warren discloses one or more thermal regions (vias 1132, fig 11B, para 0061) comprise a paste comprising metal (metal filled paste.)
The paste of Warren can be used to fill the thermal regions of Hsu, replacing part or all of the copper.  This would arrive at the claimed limitation.  In the combination, the paste would continue to conduct heat away from hot spots, while the thermal regions of Hsu would continue to provide a thermal sink.  Because paste is not rigid and can be conformally applied at lower temperatures than copper, a person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of replacing the copper in the thermal region of Hsu with the paste of Warren.
.

Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 10340199 B2) in view of Lee (US 9196575 B1).  
	Regarding claim 50, the device of Hsu discussed under claim 42 does not explicitly disclose that a thermal region comprising metal within the printed circuit board is coupled with the one or more thermal regions (thermal block-type vias 110, 120, 130) of the package substrate.     
However, connecting the thermal regions of an interposer with the thermal regions of a PCB is known in the art.  For example, Lee discloses a thermal region (heat dissipation paths 316, fig. 2B) comprising metal material (thermally conductive material) within the printed circuit board (printed circuit substrate 305) which is coupled (dissipate heat received from, col 3 ln 50-55) with the one or more thermal regions (thermally conductive vias 401) of the package substrate (package substrate 102).  
	The PCB of Hsu could include the heat dissipation paths of Lee, and these can be located so as to couple to the thermal regions (110, 120, 130) of Hsu.  This combination would arrive at the claimed limitation.  In the combination, the PCB of Hsu would continue to provide a pathway for heat to exit the package, as taught by Hsu at e.g. col 5 ln 25-30.  Meanwhile, the heat dissipation paths of Lee would continue to transfer heat away from the chip, as taught by Lee at e.g. col 4 ln 9-16.  A person having ordinary skill in the art at the time the application was filed would have readily recognized the desirability and advantages of providing a pathway for moving heat away from the chip because excessive heat generated by the numerous dies in a multi-die integrated circuit package may cause components within the package to malfunction, as taught by Lee at e.g. col 1 ln 15-20, and Hsu at col 1 ln 37-39.  
.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 U.S.C. 102(a)(1),
	Applicant argues that Hsu does not suggest or teach “the second set of one or more metal pads in direct contact with semiconductor surfaces of the integrated circuit die, the second set of one or more metal pads having a length of at least half the length of the integrated circuit die." (page 1, remarks of 11/12/2021).
Examiner’s response:
	Because direct contact between the metal pads and the substrate surface is not claimed, the upper, die-side bond pads of Hsu may be the first and second set of one or more metal pads, as shown in annotated fig 3 above.
	Regarding the length limitation, it is unclear what applicant intends to claim.  The only figure showing a full length of the die is figure 1, which has a length and width (not labeled in the drawing) described in the specification at para 0015.  As best understood, the second set of one or more metal pads correspond with hot spot regions 104, para 0016.  It is unclear how the cross-sectional views of other figures were taken with respect the length of the chip, i.e. whether cross-sectional views represent only a segment of the chip, or a width of the chip, or a full length of the chip.  Additionally, because the length of the second set of one or more metal pads is nowhere labeled, it is unclear if 
	Regarding rejections under 35 U.S.C. 103:
Applicant argues that none of the cited references suggest or teach “suggest or teach “the second set of one or more metal pads in direct contact with semiconductor surfaces of the integrated circuit die, the second set of one or more metal pads having a length of at least half the length of the integrated circuit die." (page 2-3, remarks of 11/12/2021).
Examiner’s response:
	Because direct contact between the metal pads and the substrate surface is not claimed, the upper, die-side bond pads of Hsu may be the first and second set of one or more metal pads, as shown in annotated fig 3 above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geissler US 20180218962 A1 discloses metal in PCBs which forms thermal connections, e.g. fig 1, para 0022.
Hashemi US 6252178 B1 discloses die arrangements with a second metal pad 250 and a first metal pad 240 which are coupled to opposite sides of a die.
	Ma US 6448639 B1 discloses central thermal paths on a die support wherein the third contact pads 229 provide a central thermal path through a substrate, fig 3.

	Peugh US 6156980 A discloses metal pads and paths through a substrate, e.g. fig 2.
	Gandhi US 20160233139 A1 discloses central thermal pads 116, e.g. fig 1. 
	Otembra US 20090236749 A1 discloses a package with a second metal pad (pad below 26) which directly contacts both the die and the substrate 12, figs 3A and 9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva

application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812